Retired pay. Following the decisions in Alger v. United States, 126 C. Cls. 561, and Hottel v. United States, 128 C. Cls. 284, and on motion by the plaintiff in each case, which was .agreed.to by the defendant, it was ordered that each plaintiff was entitled to recover.’ Judgments suspended awaiting report as to the amounts due.

.Government Contracts

. On stipulations by the respective parties agreeing to settlement and consenting to judgment in each case, it was ordered that judgments be entered for the respective plaintiffs, as follows:
On June 8, 1954
No. 48965. Eastport Steamship Corporation_$54,097.16
No. 48980. Cuba Distilling’ Company_ 143,701.92
No. 49084. Coastwise Bulk Carriers, Inc_115,170.51
No. 49177. T. J. Stevenson &. Co., Ine_ 93,735.14
No. 49442. Chas. Kurz & Co., Ine_ 127,935.61
No. 49530. Stockard Steamship Corporation_ 47,179.80
No. 49578. Sabine Transportation Company, Inc_ 58, 860. 83
No. 50148. The Minnesota Electronics Corporation_ 4, 395. 72
No. 87-53. Time Oil Company and. World-Wide Tankers, Inc_ 52,778.00
On July 1,1954
No. 48670. M. De Matteo Construction Company_ 20,262.43
No. 49109. Polarus Steamship Co., Ine__ 56, 879.65
No. 49219. Federal Motorship Corporation_ 56,345.53
No. 49277. Van Erode Milling Company, Inc_ 48,438.10
No. 49616. Epiphany Tankers Corporation_ 70,044. 55
No. 469-53. Hillcrea Export and Import Corporation_ 20,000.00
No'. 527-53. Northrop Aircraft, Ine_ 23,981.96

*779
Transportation Charges

On stipulations by the respective parties agreeing to settlement and consenting to judgment in each case, .it was ordered that judgments be entered for the respective plaintiffs,. as follows:
On June 8, 1964
No. 48826. Atlantic Coast Line Railroad Company_$30,000.00
No. 135-52. Central of Georgia Railway Company_ 40, 720. 54
No. 297-52. The Atchison, Topeka and Santa Fe Railway Company- 14,022.32

Transportation of Jeeps

In accordance with the opinion of the Court in each case, and upon a report from the General Accounting Office showing the.amount due thereunder, it was ordered that judgments' for the respective plaintiffs be entered as follows:
On Hay 4, 1954
No. 49163. The New York Central Railroad Company, A Corporation (124 C. Cls. 324)_ $417.66
No. 49348. The New York Central Railroad Company, A Corporation (124 C. Cls. 324)_ 437.19
Ño. 49798. Western Maryland Railway Company (122 C. Cls. 420)- 1,544.65
No.'49908. ' Reading Company (122 C. Cls. 207)_11,170.81
No. -332-52. New York Central Railroad Company, Incorporated (124 C. Cls. 833)_ 11,078.29
On June 8, 1954
No. 49029. Western Maryland Railway Company (122 C. Cls. 420)- 15,333.26
No. 50226. Illinois Central Railroad Company (122 O. Cls. 421)- 15,025.58
No. 50238. New Orleans and Northeastern Railroad Company (122 C. Cls. 420)_ 12,830.28

Suits for Foreign Living Allowances

Following the opinion of the Court in the case of Pastor C. Vallesteros v. United States (No. 50275), 125 C. Cls. 218, and on stipulation of the parties agreeing to compromise and settlement and consenting to judgment in each case, it was ordered that judgments be entered as follows:
*780On Mat 4,1954
60239 Rito I. Arciaga-$9,347.29
Manuel M. Bactat-5,485.05
Daniel B. Begonia_ 5.617.60
Magno O. Cabreros_ 11,133.-42
Andres DeGuzman-9,341.-44
Francisco A. Floreza_ 13,172. 60
William B. Hiquiana_ 7,898.55
Eliser B. Lebin_ 6,142.13
Tony Manginsay-5,360.57
laboro O. Meneses-11,817.89
Julio D. Mensalvas_ 6,614. 81
Marcelo A. Ordonez_ 10,233. 64
Joe A. Ouano_ 9,481.38
Eugenie H. Patacsil_ 8,820. 73
Ramon C. Ramos_ 6,894.25
Ricardo H. Sabella-5, 968. 83
Aquilino B. Santos-8,175.98
Escolástico E. Soria_ 14,379.75
Jimmy St. Marie_ 9,169.18
Manuel R. Villaneuva_ 7.354.60

Suits for Salary or Per Diem Pay

Following the opinions of the Court in the cases of Simon v. United States, 113 C. Cls. 182, Stringer v. United States, 117 C. Cls. 30, and Abbate v. United States, 123 C. Cls. 769, and similar cases, and on stipulations of the parties showing the amounts due each of the plaintiffs for salary or per diem pay, and consenting to judgment in the several stipulated amounts, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On April 6,1954

Docket No. Number of Plaintiffs

491-53-1
36-52_ 35

Customs Service Pay Cases

On the basis of the opinion and mandate of the Supreme Court in the case of Howard C. Myers (No. 43671) et al., *781320 U. S. 561, and following the order of the Court of Claims therein, 101 C. Cls. 859; and upon the opinion in O'Rourke v. United States, 109 C. Cls. 33; and upon stipulation of the parties in the case set forth below, it was ordered that judgment be entered: .
On May 4, 1954

Docket No. Number of Plaintiffs

46648_ 1

Retired Pay Navy Enlisted Men

Following the opinion of the Court in the case of Christopher C. Sanders v. The United States, 120 C. Cls. 501, and upon stipulations of the parties showing the amounts due each of the plaintiffs for additional pay for service in the United States Navy, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On April 6,1954

Number of Plaintiffs Docket No.

41<4-52_. 1
On June 8, 1954
49607_ N
49619_ H
50338_ H
50374_ H
180-52_ W
264-52_ H
414-52_•_ ri
On July 1, 1954
49607_
49615_
49619_
49646_
49667_
49959_
49981_
50150_
50159_
60223_
180-52_
248-52_

*782
Number of Docjcet No. Plaintiffs

'264-52_ 1
391-52_ 1
414^52_-■_ 1
588-52_ 1
25-53- 1
283-53_1- 1

Denison Dam Mineral Rights

Eminent domain; just compensation for flooding of lands containing oil, gas and other mineral rights, which mineral rights, together with right of ingress and egress for the purpose of drilling, were reserved to the respective plaintiffs at the time the surface of the lands was taken by the defendant pursuant to condemnation action in connection with the construction of the Denison Dam and Eeservoir, authorized by the Flood Control Act of June 28,1938 (52 Stat. 1215,1219).
Upon a stipulation by the parties in each case, following offers of settlement by the respective plaintiffs, and acceptance thereof by the Attorney General, it was ordered that judgment be entered in the respective stipulated amounts as follows:
On Mat 14, 1954

Number of Do chet No. Plaintiffs

54^53_ 27
55-53_• 47
On June 8, 1954
324-53_ 34
407-53_!-46
440-53_ 35
269-53_ 1

Overtime Pay Employees of Alaska Road Commission

Following the decisions in Marr v. United States, 123 C. Cls. 474, and Andrews, et al. v. United States, 126 C. Cls. 571, in the several suits brought by the respective plaintiffs, employees of the Alaska Eoad Commission, judgments for plaintiffs were entered as follows:
*783On April 6, 1954

Docket No, dumber of Plaintiffs

509-52_ 1
170-53_ 1
222-53_ 1
661-53_ 2
549-53_ 34
73-53_ . 127
205-53_ . 119
605-53_
On May 4, 1954
239-53_ -3
259-53_ <0
On June 8, 1954
73-53_ 1
On July 1, 1954
71-54_ a